Citation Nr: 0101444	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  94-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 as 
if the veteran's death were service connected.

3.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1318, on the basis 
of clear and unmistakable errors in RO rating decisions which 
failed to evaluate him as 100 percent disabled due to 
psychiatric disability for the entirety of the 10 years prior 
to his death.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  He died in September 1981.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1989 and 
June 1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

This case was the subject of a Board remand dated in October 
1996.






REMAND

Since the Board's October 1996 remand in this case, the RO 
has made commendably diligent efforts to obtain additional VA 
clinical records of treatment which would be pertinent to the 
appellant's claims.  However, the Board is not confident that 
the VA Medical Centers from which the records were requested 
have fulfilled VA's duty to assist in a manner commensurate 
with the recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, discussed directly below.  
Particularly, under the new law, whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is "reasonably 
certain" that such records do not exist or that further 
efforts to obtain those records would be futile.

In this case, in February 2000, the RO requested the VAMC in 
Philadelphia to provide an explanation as to why treatment 
records pertaining to the veteran from 1978 to 1981 could not 
be located.  In a June 2000 response, the VAMC in 
Philadelphia provided an extensive explanation of the search 
efforts mounted to locate the requested treatment records.  
The VAMC stated both that "no record is located and it is 
determined that 'no record can be found' or that the veteran 
may not have been seen at this facility" and that "[I]n 
conclusion, after the above process for 'search and 
retrieval' was completed, it is determined that there was no 
documentation or proof that [the veteran] was treated at this 
facility."  

The Board must respectfully point out that the current record 
contains a summary of hospitalization of the veteran at the 
VAMC in Philadelphia for July to August 1981 that is 
incontrovertible evidence that the veteran was, in fact, seen 
at the VAMC in Philadelphia.  Given this situation, the Board 
does not find that it would be nonprejudicial for the Board 
to determine that it is "reasonably certain" that such 
records do not exist or that further efforts to obtain those 
records would be futile without initial consideration of this 
question by the RO, in light of the apparent contradiction 
between the record that documents treatment and the 
certification by the VAMC that appears to assert that the 
veteran was never treated at that facility.
The Board believes that the record custodians need to address 
the specific circumstances of the veteran's situation.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Also, in a December 2000 Informal Hearing Brief presentation, 
the appellant's representative submitted a detailed claim for 
entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1318.  He 
essentially argued that all rating decisions resulting in a 
less-than 100 percent rating for psychiatric disability for 
the veteran from June 1970 forward were clearly and 
unmistakably erroneous, so that the appellant should have 
been granted service connection for the cause of the 
veteran's death pursuant to the provisions of  38 U.S.C.A. 
§ 1318.  Since the decision of whether the appellant is 
entitled to service connection for the cause of the veteran's 
death pursuant to 38 U.S.C.A. § 1318, and the claims 
currently before the Board are so closely related (and are in 
fact claims for entitlement for exactly the same benefits but 
based on different legal theories of entitlement) the Board 
finds that the issues are inextricably intertwined.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, separate 
adjudications of the different theories of entitlement to the 
benefits sought, with the corresponding three claims in three 
different procedural postures, before the provisions of the 
VCAA are complied with in full, would raise the potential for 
an unfair adjudicative process and substantial administrative 
inefficiencies.  For example, such adjudication would create 
the possibility of a final denial issued by the Board at a 
time when there still would exist the possibility of the 
subsequent receipt by the RO of "new and material" evidence 
which had been constructively in the control of the VA for 
many years.

The Board notes that in July 2000 the RO received from the 
appellant a January 1980 record of the laboratory service of 
the VA hospital in Philadelphia, Pennsylvania, in which a 
diagnosis of hypo IgM was rendered.  Also, the document again 
raises the concern that there are extant more relevant VA 
records of treatment that have not been obtained.  If the 
appellant has in her possession more pertinent records of VA 
or private treatment, she should make copies of these for 
submission to the RO as evidence.

Finally, since additional evidence may be obtained, and the 
Board believes that an additional medical opinion as to 
certain aspects of this matter is required to decide the 
case, the Board has requested another opinion, to be rendered 
once the RO has ensured that all extant pertinent treatment 
records have been obtained.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be advised that 
if she has in her possession additional 
records of VA treatment of the veteran 
from the late 1970s forward which are not 
currently associated with the claims 
file, she should make copies of these for 
submission to the RO, for review by a 
medical professional in rendering a 
medical opinion in this case. 

3.  The RO should attempt to secure all 
original clinical records, or legible 
copies thereof, associated with the 
hospitalization and treatment for the 
veteran at VA medical facilities from 
1978 to his death in September 1981.  
This specifically includes all outpatient 
clinic records for the above time period.  
The material should include, but not 
necessarily be limited to, nurses' notes, 
doctors' orders, laboratory reports, and 
pathology reports.  Of special interest 
is the gamma globulin test to have been 
obtained in the veteran's first 
outpatient visit after hospital discharge 
in November 1979 (though this may be the 
January 1980 Philadelphia VAH laboratory 
record submitted by the appellant in July 
2000), and any repeat bone marrow 
aspiration six months thereafter.     

If the RO is unable to obtain any such 
records, the RO must identify to the 
appellant the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  

In light of the contradiction between the 
June 2000 certification of no treatment 
at the Philadelphia VAMC and the summary 
showing hospitalization in 1981, an 
additional request for records from that 
facility from 1978 to 1981, should be 
made.  If no further records are located, 
the record custodian must then provide an 
explanation that comports with the VCAA 
as to why it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.

4.  A medical opinion should be obtained 
from a physician expert in an appropriate 
filed of medicine, but other than the 
physician who rendered the September 2000 
medical opinion associated with the 
claims file.  

The reviewing physician should render an 
opinion as to the degree of medical 
probability that a disability due to a 
disease or injury incurred during service 
caused or contributed to cause the 
veteran's death, including whether he 
died at a date earlier than he otherwise 
would have as a result of a disability 
due to disease or injury incurred or 
aggravated in service.  In this context, 
the physician should also render an 
opinion as to the degree of medical 
probability that medications the veteran 
was receiving for psychiatric disability, 
masked his symptoms and hastened his 
death, or otherwise hastened his death.  
No deficiency in treatment need be shown 
for the reviewing physician to answer the 
above in the affirmative.

The reviewing physician should also 
render an as to the degree of medical 
probability that VA treatment, to include 
VA treatment and prescription of 
medication for psychiatric disability, 
resulted in the acceleration of the 
veteran's death due to multiple myeloma.  
In this context, the physician should 
specifically render an opinion as to:

(i)  Whether any aspect of VA treatment 
resulted in a delayed diagnosis of 
multiple myeloma, in turn resulting in 
the acceleration of the veteran's death 
due to multiple myeloma.  

(ii)  The VA examiner is specifically 
requested to review and discuss the 
relevance of an immunoelectrophoresis 
test report dated January 1980, over 14 
months before multiple myeloma was 
diagnosed, in which there is an 
impression of hypo IgM, with the IgM arc 
normally shaped though barely visible.  
This report should be studied in the 
context of the VA hospital and treatment 
records during this time frame.  

The record need not show that any 
deficiency in VA treatment rose to the 
level of negligence for the appellant to 
prevail in this case, and the Board is 
not requesting here a specific finding as 
to whether the treatment rendered by VA 
constituted negligence.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

The reviewing physician must provide a 
written rationale for the opinions 
rendered.  If the physician believes that 
it is not feasible to answer any of the 
above questions without resort to 
speculation, it should be so indicated.  
The questions posed by the Board are not 
intended to limit the physician's review 
or restrict his or her views as they 
pertain to the fundamental questions as 
to whether a disability of service 
origins caused or contributed to cause 
death, or whether VA medical or surgical 
care, even if properly provided, caused 
or contributed to cause death.  

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of the reviewing physician.  If 
the report does not include sufficient 
data or adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewing 
physician for corrective action.  38 
C.F.R. § 4.2.

6.  At an appropriate time as indicated by 
the development of the record, the RO should 
adjudicate the claim for entitlement to 
service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. 
§ 1318, on the basis of clear and 
unmistakable errors in RO rating decisions 
which the appellant alleges improperly failed 
to evaluate the veteran as 100 percent 
disabled due to psychiatric disability for 
the entirety of the 10 years prior to his 
death.

7.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case that reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
appellant is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the appellant until contacted by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



